18‐1790‐cv 
Suttles v. Berryhill 
 
                        UNITED STATES COURT OF APPEALS 
                            FOR THE SECOND CIRCUIT 
                                        
                               SUMMARY ORDER 
                                           
RULINGS  BY  SUMMARY  ORDER  DO  NOT  HAVE  PRECEDENTIAL  EFFECT.  CITATION  TO  A 
SUMMARY ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED 
BY FEDERAL RULE OF APPELLATE PROCEDURE 32.1 AND THIS COURT=S LOCAL RULE 32.1.1. 
WHEN  CITING  A  SUMMARY  ORDER  IN  A  DOCUMENT  FILED  WITH  THIS  COURT,  A  PARTY 
MUST  CITE  EITHER  THE  FEDERAL  APPENDIX  OR  AN  ELECTRONIC  DATABASE  (WITH  THE 
NOTATION ASUMMARY ORDER@). A PARTY CITING A SUMMARY ORDER MUST SERVE A COPY 
OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL. 
 
         At a stated term of the United States Court of Appeals for the Second 
Circuit, held at the Thurgood Marshall United States Courthouse, 40 Foley 
Square, in the City of New York, on the 28th day of February, two thousand 
nineteen. 
 
PRESENT:  AMALYA L. KEARSE 
                   DENNIS JACOBS, 
                   PETER W. HALL, 
                                          Circuit Judges. 
 
‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐X 
DOREEN SUTTLES, 
                   Plaintiff‐Appellant, 
 
                   ‐v.‐                                      18‐1790 
 
NANCY A. BERRYHILL, COMMISSIONER OF 
SOCIAL SECURITY,   
                   Defendant‐Appellee. 
‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐X 

                                          1 
 
FOR PLAINTIFF‐APPELLANT:               Mark Schneider, Schneider & Palcsik, 
                                       Plattsburgh, NY. 
 
FOR DEFENDANT‐APPELLEE:                Peter W. Jewett, Special Assistant United 
                                       States Attorney (Grant C. Jaquith, United 
                                       States Attorney, Northern District of New 
                                       York, Stephen P. Conte, Regional Chief 
                                       Counsel Region II, Office of the General 
                                       Counsel, Social Security Administration, on 
                                       the brief), New York, NY.   
 
     Appeal from a judgment of the United States District Court for the 
Northern District of New York (Suddaby, C.J.). 

     UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, 
ADJUDGED AND DECREED that the judgment of the district court be 
AFFIRMED.   

      Doreen Suttles appeals from the judgment of the United States District 
Court for the Northern District of New York (Suddaby, C.J.), affirming the Social 
Security Administration’s denial of her application for supplemental security 
income.    We review the administrative record de novo, and will uphold the 
decision if it is supported by substantial evidence and the correct legal standards 
were applied.    Zabala v. Astrue, 595 F.3d 402, 408 (2d Cir. 2010); Talavera v. 
Astrue, 697 F.3d 145, 151 (2d Cir. 2012).    Suttles raises five issues on appeal.   
We assume the parties’ familiarity with the underlying facts and procedural 
history. 

      1. Suttles argues that the ALJ gave insufficient weight to certain findings 
and opinions of Dr. Kabeli, Nurse Practitioner Hausrath, and Dr. Liotta, all of 
whom treated her.    Medical opinions are evaluated based on (1) the frequency, 
length, nature, and extent of treatment; (2) the evidence in support of the 
opinion; (3) the consistency of the opinion with the record; (4) the specialty of the 
physician; and (5) any other factors which may support or contradict the opinion.   

                                          2 
Greek v. Colvin, 802 F.3d 370, 375 (2d Cir. 2015); 20 C.F.R. §§ 404.1527(c), 
416.927(c). 

       The ALJ’s assessments of Suttles’s treaters were supported by substantial 
evidence.    Dr. Kabeli’s treatment and opinions were given significant weight, 
including Dr. Kabeli’s observations that Suttles reported walking on a regular 
basis and did not describe significant shortness of breath with activity.    The ALJ 
accorded little weight to Nurse Practitioner Haustrath’s opinions because she 
was not an acceptable medical source and her opinions were inconsistent with 
Suttles’s medical records.    Dr. Liotta’s opinion was not mentioned by the ALJ, 
but (as the district court ruled) any such error would be harmless because, until 
her appeal, Suttles did not allege an intellectual impairment affecting her ability 
to work.    Dr. Liotta’s report was not materially different from the evidence 
expressly considered by the ALJ and the vocational expert when they reached 
their conclusions. 

      2. Suttles claims she is per se disabled under Listing 3.02: chronic 
respiratory disorders.    However, her symptoms are inconsistent with the 
severity of restrictions contemplated by Listing 3.02. 

       To establish chronic respiratory disorders under Listing 3.02, a claimant 
must show an FEV1 equal to or less than 1.45 or an FVC equal to or less than 1.65 
for an individual of Suttles’s height (68 inches).    20 C.F.R. Pt. 404, Subpt. P, 
App’x 1, § 3.02.    The regulations instruct that the highest values of the FEV1 and 
FVC, whether from the same or different tracings, should be used to assess the 
severity of the respiratory impairment.    Id. § 3.00E.    Suttles concedes that her 
highest results (an FEV1 of 1.93 and an FVC of 3.29) were above the level 
required to meet Listing 3.02, but she argues that her symptoms are medically 
equivalent to the severity of the listing criteria.    Given that the criteria for 
Listing 3.02 consist entirely of numerical test values, which Suttles failed to 
achieve, and that the ALJ pointed to treatment notes showing that Suttles’ 
condition improved during the relevant period, the ALJ’s determination that 
Suttles did not meet or equal the listing is supported by substantial evidence. 

       


                                          3 
      3. Suttles argues that the ALJ erred in finding incredible portions of her 
testimony.    The ALJ has discretion, if supported by substantial evidence in the 
record, to evaluate the claimant’s credibility and discount subjective complaints 
of pain.    See Aponte v. Sec’y, Dep’t of Health & Human Servs., 728 F.2d 588, 591 
(2d Cir. 1984); Genier v. Astrue, 606 F.3d 46, 49 (2d Cir. 2010). 

      Suttles’s testimony regarding her symptoms was contradicted by the 
medical evidence.    The ALJ’s conclusion was supported by substantial 
evidence: specific references to clinical findings, diagnostic tests, and treatment 
reports from Suttles’s doctors.     

       4. Suttles argues that the ALJ failed to consider Suttles’s various conditions 
in combination.    The ALJ found that Suttles has the following impairments: 
asthma, carpal tunnel syndrome, chronic obstructive pulmonary disease, 
gastroesophageal reflux disease, obesity, neuropathy, and Raynaud’s syndrome.   
And the ALJ relied on multiple physicians who each assessed Suttles’s 
limitations as a whole; the ALJ considered Suttles’s impairments both separately 
and together.     

      5. Suttles argues that the ALJ erred in concluding that she could perform 
work available in the national economy.    However, the vocational expert’s 
testimony in response to hypothetical questions is substantial evidence 
supporting the ALJ’s determination.    See McIntyre v. Colvin, 758 F.3d 146, 151 
(2d Cir. 2014). 

       We have considered Suttles’s remaining arguments and find them to be 
without merit.    For the foregoing reasons, we AFFIRM the judgment of the 
district court. 

                                       FOR THE COURT: 
                                       CATHERINE O’HAGAN WOLFE, CLERK 




                                          4